Appeal by defendant, as limited by his brief, from a resentence of the Supreme Court, Kings County (Vetrano, J.), imposed November 29, 1979, pursuant to section 60.09 of the Penal Law. Resentence reversed, as a matter of discretion in the interest of justice, and matter remitted to the Supreme Court, Kings County, for resentencing in accordance herewith. In view of defendant’s record and of the passage of approximately three and one-half years between the dates of sentencing and resentencing, the court should have obtained an up-to-date presentence report before imposing the resentence. (See CPL 390.20; People v Klein, 78 AD2d 743; People vHalaby, 77 AD2d717.) O’Connor, J. P., Thompson, Niehoff and Rubin, JJ., concur.